UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-4195



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM G. BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CR-99-183)


Submitted:   January 31, 2001               Decided:   March 2, 2001


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Acting Federal Public Defender, Edward H. Weis,
First Assistant Federal Public Defender, Charleston, West Virginia,
for Appellant. Rebecca A. Betts, United States Attorney, John L.
File, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William G. Brown plea guilty to possession of a prohibited

object (marijuana) in prison.     18 U.S.C. § 1791(a)(2). Brown was

sentenced to eight months imprisonment and three years of super-

vised release, and fined $2500.   On appeal, Brown alleges that the

district court’s fine was erroneous.    We have reviewed the record

and the parties’ legal arguments and do not find that the district

court committed plain error. Fed. R. Crim. P. 52(b); United States

v. Olano, 507 U.S. 725, 732 (1993).     The fine imposed was within

the proper Guideline range, U.S. Sentencing Guidelines Manual §

5E1.2(c)(3) (1998), and was within Brown’s ability to pay. Accord-

ingly, we affirm.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2